Philips, P. J.
This action arose in a justice’s court, and is founded on an account for goods, etc., sold by plaintiffs to defendant. In the justice’s court the plaintiffs. filed an account, which did not set out the specific items sold, but only said: “To merchandise,” and gave the dates and the amounts. The defendant appeared and offered judgment for a given sum.
*285Judgment in the justice’s court for plaintiffs. Defendant appealed to the circuit court, where the plaintiffs filed an amended account, setting out in detail the items, in due form. Defendant objected to this, and moved to strike it out. Motion overruled. Judgment for plaintiffs. Defendant again appeals.
This proceeding is so clearly warranted and covered by the provisions of sections 2852 and 3060, of the Revised Statutes, that we can see no necessity for any discussion of the questions raised by this appeal.
The judgment of the circuit court is affirmed.
Ellison, J., concurs; Hall, J., absent.